DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/15/2022.
The claim 1 has been amended. Claims 14-21 are cancelled. Claim 24 has been newly added. 
In view of the amendment, the Objection to the Specification has been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/15/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 22-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An armature comprising: an armature core provided with a plurality of slots extending in a central axis direction; a coil portion in which leg portions of a plurality of segment conductors disposed so as to face each other in the central axis direction are joined in a joint portion that is in one slot of the slots or that is on an outer side of the one slot in the central axis direction; and a core leg portion fixing member that is provided in the slot, in a part at a position different from the position in the central axis direction corresponding to the joint portion such that the core leg portion fixing member is not provided at the position in the central axis direction corresponding to the joint portion, the core leg portion fixing member including a first fixing layer that fixes the armature core and the leg portion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-13 and 22-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshimura et al. (US 2021/0367473) teaches a rotary electric machine having an insulated connection unit coupled to a coil end.
Koga et al. (US 2020/0343794) teaches a method of manufacturing an armature including preparing first segment conductors and joining them with second segment conductors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832